             Case: 3:20-cv-00827 Document #: 1 Filed: 09/09/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE WESTERN DISTRICT OF WISCONSIN


TREVOR HILLSTROM

                               Plaintiff,               DEFENDANT GENESIS FINANCIAL
                                                        & PAYMENT SYSTEMS
v.                                                      WISCONSIN, LLC D/B/A USA WEB
                                                        CASH NOTICE OF AND PETITION
GENESIS FINANCIAL & PAYMENT                             FOR REMOVAL
SYSTEMS WISCONSIN, LLC
D/B/A USA WEB CASH                                      Case No. 20-CV-827

                               Defendant.


        Pursuant to 28 U.S.C. § 1446(b)(3), Defendant, Genesis Financial & Payment Systems

Wisconsin, LLC d/b/a USA Web Cash (“Genesis”) hereby files a Notice of Removal (“Notice”)

to this Court for the above-captioned action.

        In further support of the Notice, Genesis states:

        1.      Genesis is the named Defendant in the state action in this matter (“State Action”)

and was served with the Complaint on June 26, 2020.

        2.      A claim under the state of Wisconsin Consumer Act was the sole cause of action

brought in Plaintiff’s Complaint, which was not removable to this Court.

        3.      On July 27, 2020, Genesis filed an Answer to Plaintiff Complaint.

        4.      On August 24, 2020, Plaintiff filed an Amended Summons and First Amended

Complaint alleging Genesis violated the Electronic Funds Transfer Act, 15 U.S.C. § 1693.




{W2536985.DOCX/1}
              Case: 3:20-cv-00827 Document #: 1 Filed: 09/09/20 Page 2 of 3




        5.       The Notice is being filed with this Court within thirty (30) days after Genesis

received a copy of Plaintiff’s amended pleading setting forth claims that are removable.

        6.       Pursuant to 28 U.S.C. § 1446(a), attached hereto is a true and correct copy of all

substantive records and proceedings from the State Action.

        7.       Plaintiff’s First Amended Complaint alleges violation of the federal Electronic

Funds Transfer Act, 15 U.S.C. § 1693, et. seq. (“EFTA”) against Genesis (see First Am. Compl.

Count 3).

        8.       Genesis is engaged in consumer loans and the subsequent collection of debt from

those transactions, and is organized under the laws of the State of Delaware.

        9.       As Plaintiff’s First Amended Complaint plainly states, one of the three claims for

relief alleged in the State Action against Genesis arises under the EFTA. Thus this Court has

original subject matter jurisdiction over the above-captioned action pursuant to 28 U.S.C. §

1331. As for the other claims (“Counts 1 and 2”) in the First Amended Complaint, alleging

relief under the Wisconsin Consumer Act and seeking injunctive and declaratory judgment, this

Court has supplemental jurisdiction over that claim pursuant to 28 U.S.C. §§ 1367 and 1441(c).

        10.      The above-captioned action may properly be removed to this United States

District Court pursuant to 28 U.S.C. § 1441(a) and (c).

        11.      The United States District Court for the Western District of Wisconsin is the

federal district encompassing the Circuit Court for Douglas County, Wisconsin where this action

was originally filed. Venue is therefore proper in this District under 28 U.S.C. § 1441(a).

        12.      Genesis does not waive any defense to the First Amended Complaint, including

but not limited to lack of service, improper service, or lack of personal jurisdiction.




{W2536985.DOCX/1}                                 -2-
              Case: 3:20-cv-00827 Document #: 1 Filed: 09/09/20 Page 3 of 3




        13.      Pursuant to 28 U.S.C. § 1446(d) Genesis shall file a copy of this Notice of

Removal with the Clerk of Court for Douglas County, Wisconsin and shall serve Plaintiff with

this Notice promptly after its filing.

        NOW THEREFORE, Genesis respectfully requests that the State Action be removed to

the United States District Court for the Western District of Wisconsin pursuant to 28 U.S.C. §

1441, et. seq. and that this District Court enter such other and further orders as may be necessary

to accomplish the requested removal.

        Dated this 9th day of September, 2020.

                                               RUDER WARE
                                               Attorneys for Defendant, Royal Credit Union


                                               By:     /s Matthew J. Cornetta
                                                       Matthew J. Cornetta
                                                       State Bar No. 1038351
P.O. ADDRESS:

RUDER WARE
402 Graham Avenue
P.O. Box 187
Eau Claire, WI 54702-0187
Telephone:    715.834.3425
Fax:          715.834.9240




{W2536985.DOCX/1}                                -3-
